number release date cc el gl b2 uil general litigation bulletin department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no may eleventh circuit upholds but urges en_banc reconsideration whither haas the eleventh circuit reluctantly held in griffith v united_states u s app lexis 11th cir date that a debtor’s fraudulent efforts to escape tax collection was not a willful attempt to evade or defeat such tax under b c a c and in re 48_f3d_1153 11th cir reversing the lower courts the eleventh circuit discharged the debtor from his tax debts but urged an en_banc reconsideration to narrow the scope of haas the debtor owner of several interrelated adult entertainment s_corporations was found by the tax_court to have underpaid his taxes by about two million dollars however the tax_court did not impose fraud penalties finding the government did not meet the clear_and_convincing evidence standard less than a month after the tax court’s decision the debtor formed a new corporation with his live-in girlfriend as sole shareholder eight months later the debtor married his girlfriend and in a prenuptial agreement transferred all assets from the s_corporations to the new corporation or to himself and his bride as tenants by the entireties later the debtor filed for chapter bankruptcy before the bankruptcy court the government successfully argued under b c a c that the tax debts were nondischargeable on appeal the debtor argued under the just-entered haas decision that his taxes were dischargeable because the government had not proven that he willfully attempted to evade payment of the taxes the district_court disagreed distinguishing haas the district_court found the debtor had done more than simple nonpayment of taxes the eleventh circuit saying it was bound by haas reversed both lower courts discussing haas the court observed that section a c contains both a mens rea requirement willfulness and a conduct requirement attempting to evade or defeat such tax haas concluded that section a c applies only to conduct constituting evasion of the assessment of a tax so it does not apply to conduct that involves evasion of the payment of a tax haas relied on the omission of the phrase or the payment thereof from section a c in contrast to several sections of the i r c where the applicable language reads essentially that the taxpayer willfully attempts to evade or defeat any such tax or the payment thereof the court in haas felt congress must have intentionally omitted or the payment thereof and so limited the exception to discharge in section a c only to those cases where actions taken by the debtor affected the assessment of the tax this bulletin no may the haas court felt comported with the congressional intent to permit the debtor a fresh_start although finding haas to be binding precedent the eleventh circuit was troubled by its application to a debtor who fraudulently transferred assets to his wife to avoid the payment of his tax debts the appeals court noted that the tenth circuit in 77_f3d_1297 10th cir also had been faced with a debtor evading the payment rather than the assessment of taxes the tenth circuit rejected the broad holding of haas finding instead that the in any manner language in section a c coupled with the stated purpose of bankruptcy to relieve only honest debtors evidenced congress’ intention to make a tax nondischargeable when the debtor attempts to evade the payment or collection of tax because it believed the phrase or the payment thereof was unnecessarily emphasized causing haas to be in conflict with other circuits the eleventh circuit panel in this case urged en_banc reconsideration bankruptcy code cases exceptions to discharge justice authorizing participation in electronic bankruptcy filing programs sausa alert local bankruptcy courts are beginning to insist on electronic noticing and filing of documents through the internet as a large volume filer the service will be one of the first required by the court to become involved to participate however sausas need authorization from the department of justice justice has agreed to issue an authorizing letter to district_counsel to permit sausas to take part this letter sets out requirements for participation one requirement applies if support staff file pleadings since most courts consider an electronically filed document’s user id to constitute the signature of the attorney for purposes of federal_law the courts provide user id and passwords to attorneys only however for support staff to be able to access the system the letter recommends that the bankruptcy court by local rule allow for authorized agents and employees of the registered attorney to use the attorney’s id and password in addition justice asks that participating district_counsel establish a written procedure to ensure that the correct version document is ready to be filed and that a record of the person who filed the document is maintained the letter also sets out records retention requirements detailing which documents to keep and which document retention format to use to get an authorization letter or for more information please call or e-mail richard charles grosenick bulletin no may bankruptcy code cases automatic_stay sec_362 commencement or continuation of judicial administrative or other proceeding limitations bankruptcy code proceeding effect of roberts v united_states u s app lexis 11th cir date - the automatic_stay in bankruptcy b c sec_362 a does not stay the day time period provided by sec_7483 for filing a notice of appeal from a tax_court decision bankruptcy code cases exceptions to discharge bankruptcy code cases priorities sec_507 in re gust no cv s d ga date - the debtor unsuccessfully argued that a secured tax claim was dischargeable under b c a a which by referencing sec_507 addresses only unsecured taxes the court disagreed with this contention finding section a a focuses on the type of tax rather than the type of claim therefore a secured federal claim is not dischargeable under sec_507 in a chapter bankruptcy bankruptcy code cases returns by trustee debtor in possession or debtor individual in re farrell no bankr m d pa date - bankruptcy court believes it has the power under b c sec_105 to compel debtor to file income_tax returns but declines to exercise this power simply because debtor has not filed without the service demonstrating other extraordinary circumstances bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code sec_108 in re bair bankr lexis bankr w d tex date - taxpayers’ chapter bankruptcy was dismissed date for failure to make plan payments taxpayers then filed a chapter petition on date receiving their discharge date the court found equitable_tolling of the three year limitations_period of b c sec_507 and the 240-day limitations_period of b c sec_507 was warranted under b c sec_105 because the service was prohibited from collection by the automatic_stay promptly attempted to exercise its collection rights once the stay was lifted and because the debtors’ conduct in filing successive bankruptcies evidenced a tax_avoidance purpose bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code sec_108 saunders v united_states no 96-6236-civ-dimitrouleas s d fla date - debtor filed chapter bankruptcy in more than days after taxes were assessed but voluntarily dismissed his petition after the order was entered but before it was docketed the service filed a notice_of_federal_tax_lien the court first examined the issue of whether the time period for determining the dischargeability of the tax_liabilities was tolled under b c sec_108 viewing 109_f3d_489 8th cir as representing the majority position the court bulletin no may held that the three-year priority period of b c sec_507 is suspended by b c sec_108 and sec_6503 h for the time the automatic_stay prevents the service from collecting the tax debts the court also ruled that the nftl was valid because a court’s order is valid when entered not when docketed finally the court refused to validate an earlier nftl filed in washington d c because the service thought the debtor was living abroad when the debtor in fact was residing in florida the court found i r c f b does not provide the service can file an nftl at the taxpayer’s last known residence but must be filed at his actual residence bankruptcy code cases trustee’s avoidance of transfers united_states v towers in re feiler bankr lexi sec_137 b a p date - debtors filed tax returns electing to carry forward sizeable net_operating_loss chapter trustee sought to avoid the election and so receive a refund for the estate the panel held that an sec_172 nol election was an interest in property the election was a transfer under b c because it disposed of the debtors’ right to a current refund in exchange for the nol carry forward and the transfer was fraudulent as made while the debtors were insolvent within one year of filing bankruptcy without reasonably equivalent value and where the united_states benefitted by not paying a current refund the panel disagreed with the service that sec_1398 limits the trustee’s ability to avoid the election as a fraudulent transfer bankruptcy code cases use sale or lease of property sec_363 cash collateral in re q-c circuits corp u s dist lexis e d n y date - service did not receive notice from the bankruptcy court of cash collateral orders or sale of property on which first priority federal_tax_lien attached the court ordered a third party bank to disgorge sums received from the sale of the property including post-petition_interest from the date of sale damages suits for against u s unauthorized collection sec_7433 addington v united_states u s dist lexi sec_4271 s d w va date - sec_7433 cannot be used to challenge assessment of taxes nor service’s rejection of taxpayers’ offer_in_compromise disposition of property acquired levy sale procedures cohn v united_states u s dist lexis d az date - plaintiff attended administrative sealed bid sale of residence but did not bid at the sale when the high bidder defaulted the revenue_officer contacted the next highest bidder and sold the property to him at his original bid price plaintiff objected but the court found he lacked standing under the administrative procedures act because he failed to bid at the sale the right possessed by every bulletin no may citizen to require that the government be administered according to law was insufficient by itself to invoke standing the court ruled levy exempt_property hughes v i r s u s dist lexis e d n y date - service levied on bank account containing social_security disability payments the court upheld the levy holding sec_6334 exempts from levy only amounts payable and therefore not yet paid to the taxpayer once the disability payments are deposited into a bank account the funds are subject_to the government’s tax levy liens priority over divorced spouse agents pension_plan of allstate insurance_company v weeks u s dist lexis n d ill date - service filed notice_of_federal_tax_lien against taxpayer just before a divorce court ordered half his pension benefits be paid to his ex-wife as community_property the court here ruled that the taxpayer had an undivided one-half interest in the community_property including his pension and that the service’s lien attached to that interest before entry of the qualified_domestic_relations_order liens priority over purchasers sejax warehousing ltd v united_states u s dist lexi sec_6011 m d fla date - the court held under 349_f2d_625 5th cir that a federal_tax_lien had priority over a transfer of real_estate which occurred before but was not recorded until after the nftl was filed the purchaser would be able to defeat the tax_lien only by showing that it paid adequate_and_full_consideration under sec_6323 limitations assessment and collection suspension of running kirch v united_states aftr2d s d ohio date - in taxpayers filed petition with tax_court after receiving 30-day notice form_4549 but before service issued notice_of_deficiency due to collateral litigation the tax_court case was not dismissed until and a new assessment was not made until the government unsuccessfully argued that the statute_of_limitations had been tolled by the tax_court petition under sec_6503 the court disagreed finding the statutory language a proceeding in respect of the deficiency clear as the tax_court suit predated the deficiency_notice the court observed the service was not precluded by sec_6213 from making an assessment within the original statute_of_limitations limitations state law effect of transferees and fraudulent_conveyances uniform fraudulent conveyance act united_states v boyce u s dist lexis s d cal date - service assessed taxes and attempted to foreclose on real_estate previously bulletin no may transferred by taxpayers to shell corporation service moved under uniform fraudulent conveyance act to set_aside transfer of real_estate but corporation objected arguing that the state statute_of_limitations had expired under 310_us_414 the court ruled the united_states is not bound by state statutes of limitation penalties failure to collect withhold or pay over responsible_officer trust_fund_taxes collection harris v united_states u s app lexis 11th cir date - corporate vice-president in charge of sales argued that she was not a responsible_person under sec_6672 because she was unaware the company was delinquent in paying employment_taxes that although she could sign routine recurring checks she needed approval from the corporate president to sign others and that she did not own stock in the company nor did she have authority to hire or fire employees the district_court accepted her arguments and granted her summary_judgment on appeal the eleventh circuit reversed and remanded basing responsible_person liability on actual authority or ability to pay taxes indicia of responsibility includes holding of corporate office stock ownership control of financial matters ability to hire and fire and to disburse corporate funds the eleventh circuit found the government presented sufficient evidence on these points to raise issues of material fact thus summary_judgment was improper suits against the u s or employees wrongful_levy gothenburg state bank trust co v united_states u s dist lexis d neb date - action under sec_7426 for wrongful_levy dismissed as untimely under sec_6532 may be subject_to equitable_tolling or equitable_estoppel but facts of this case did not support such a remedy summonses defenses to compliance privileges accountant-client united_states v frederick u s app lexis 7th cir date - the seventh circuit slightly amended its opinion of last month to clarify an example of when the attorney-client_privilege may attach in an audit proceeding the amended opinion repeats the original decision that an attorney working with a revenue_agent to verify the accuracy of a return is performing non-privileged work the amended opinion then goes on to state that where the attorney has to deal with issues of statutory interpretation or case law in that same proceeding the privilege may attach summonses defenses to compliance privileges work product doctrine oneida ltd subsidiaries v united_states u s claims lexis fed cl date - taxpayer waived objection to summonsed documents by not objecting timely under fed r civ p c although objection was sustained as to canadian expert’s documents because the united_states requested them by letter rather than formal discovery the court also held that core work product information provided to a testifying expert witness should be discoverable unless bulletin no may such materials bear no probative relationship to the opinion or testimony the expert is likely to give
